Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The amendment received 08/22/2022 has been entered in full. 
Response to Arguments
Applicant's arguments filed 08/22/22 have been fully considered and based on the terminal disclaimers filed the double patenting rejection has been overcome. The Examiner further understands that the application data sheets of the parent applications are being petitioned to overcome the rejections set forth under 102 and 103. When the petitions have been entered and accepted the rejections will no longer apply, but until the petitions are entered and accepted the rejections are maintained. 



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 70, 73-86, and 88-102 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Matos US 9,152,837. 
For Examination purposes below, as the art used is by the same inventor the Examiner will point mainly to the figures used which give support to the limitations. 

	Regarding claim 70, Matos discloses a method for identifying the presence of a particular human, at a given location (see figure 17a), the method comprising: (a) storing, in a database (see database of figure 17a), a first digital file including (1) information representing a plurality of registered images of a body part displaying a unique biologic feature of a registered human , and (2) alphanumeric information pertaining to said registered human (see figure 17a and col. 2 lines 4-22, and figure 21a, enter and store registered images); (b) receiving, by a processor, a request to identify a putative human as the registered human (see figure 21a, receive request for secure info) ; (c) based on receiving the request, generating, by the processor, at least one first code, said code comprising information, and providing a first code signal representing said first code to each of (1) a code display device and (2) the database; wherein said code display device is located in the vicinity of said putative human(see figure 17a, an alphanumeric code is displayed); (d) receiving, by the database, the first code signal; and storing by the database, information representing said first code (see figure 17a, 19, and 21a);  4(e) receiving, by the code display device, the first code signal (see figure 17a and figure 19); (f) in response to the received first code signal, producing, by the code display device, a code screen image representing the first code signal (see figure 17a); (g) capturing, by a digital camera, a plurality of composite images, each image including both (1) a body part image including a visible unique biologic feature of the putative human, and (2) at least a portion of the code screen image (see figure 17a); and providing a camera signal representing said composite images to said processor (see figure 17a); (h) based on the received camera signal, comparing, by the processor, (1) information representing the putative human body part with (2) the stored information representing the registered human body part, and determining a match between the received information representing the putative human body part and the stored information representing the registered human body part (see figure 21a); (i) based on the received camera signal, comparing, by the processor, (1) information representing the received code screen image with (2) the stored information representing the first code, and determining a match between the received code screen image information and the stored first code; and (j) generating, by the processor, an output indicating a result of said comparing steps (h) and (i) (see figures 21a-21b).
Regarding claim 73, Matos discloses based on determining said match in each of said step (h) and said step (i), said step (j) further comprises providing, by said processor, of access, for said putative human, to secure information in a digital memory (see figures 17 and 21a).  
Regarding claim 74, Matos discloses wherein said providing of access is limited to a period of time following a determination of said match (see claim 35 part a).  
Regarding claim 75, Matos discloses wherein said providing of access comprises granting permission to retrieve said secure information (see figures 17 and 21a). 
Regarding claim 79 Matos discloses wherein said step (b) further comprises inputting, to said processor, alphanumeric information pertaining to said putative human (see figure 17a).
Regarding claim 80, Matos discloses wherein said step (c) comprises repeatedly generating said first code signal, wherein each first code signal may differ from a previously generated first code signal; said steps (d) through (j) are each sequentially performed, following each performance of said step (c) and wherein, based on determining said match in both of said repeated steps (h) and (i), said repeated step (j) further comprises continued providing, by said processor, of access, for said putative human, to said secure information (see figure 21a).
Regarding claim 81, Matos discloses wherein, upon a failure to determine a match in a particular step (h) or a particular step (i), said step (j) further comprises halting of access to said secure memory (see figure 21a).  
Regarding claim 82, Matos discloses wherein said body part displaying a unique biologic feature of a registered human is selected from the group consisting of: (A) a pattern of an iris of an eye; (B) a pattern of retinal veins of an eye; (C) a pattern of blood vessels of a sclera of an eye;  7(D) a facial image; (E) a fingerprint; (F) a palm print; and (G) a pattern of blood vessels of a hand (see figure 17a).  
Regarding claim 83, Matos discloses wherein said step (a) further comprises storing, in the database, a second digital file including (1) information representing a plurality of registered images of a second body part displaying a second unique biologic feature of the registered human, and (2) alphanumeric information pertaining to the registered human; said step (g) further comprises capturing, by a second digital camera, a plurality of second composite images, each second image including both (1) a second body part image including a second visible unique biologic feature of the putative human, and (2) at least a second portion of the code screen image; and providing a second camera signal representing said second composite images to said processor; said step (h) further comprises, based on the received second camera signal, comparing, by the processor, (1) information representing the putative human second body part with (2) the stored information representing the registered human second body part, and determining a match between the putative human second body part image and the stored registered human second body part image;  8and said step (j) further comprises generating, by the processor, an output indicating a result of said comparing step (i) and each of said comparing steps (h); and based on determining a match in each of said step (i) and both of said steps (h), said step (j) further comprises providing, by said processor, of access, for said putative human, to secure information in a digital memory (see figures 17a and 21a).  
Regarding claim 84, Matos discloses wherein said step (a) further comprises storing, in the database, a second digital file including (1) information representing a plurality of registered images of a second body part displaying a second unique biologic feature of the registered human, and (2) alphanumeric information pertaining to the registered human; said step (g) further comprises capturing, by a second digital camera, a plurality of second composite images, each second image including both (1) a second body part image including a second visible unique biologic feature of the putative human, and (2) at least a second portion of the code screen image; and providing a second camera signal representing said second composite images to said processor; said step (h) further comprises, based on the received second camera signal, comparing, by the processor, (1) information representing the putative human second body part with (2) the stored information representing the registered human second body part, and determining a match between the 9putative human second body part image and the stored registered human second body part image; and said step (j) further comprises generating, by the processor, an output indicating a result of said comparing step (i) and each of said comparing steps (h); and based on determining a match in each of said step (i) and at least one of said steps (h), said step (j) further comprises providing, by said processor, of access, for said putative human, to secure information in a digital memory (see figures 17a and 21a).  
Regarding claim 85, Matos discloses wherein said step (a) further comprises storing, in the database, an additional first digital file including (1) information representing a second plurality of registered images of the body part displaying the unique biologic feature of the registered human, said second plurality comprising images obtained from at least one viewing angle differing from the viewing angle pertaining to said plurality of registered images; and (2) alphanumeric information pertaining to the registered human; said step (g) further comprises capturing, by an additional digital camera arranged to image said putative human from an angle differing from that of said digital camera, a plurality of additional composite images, each additional image including both (1) an additional body part image including said visible unique biologic feature of the putative human, and (2) at least an additional portion of the code screen image; and providing an additional camera 10signal representing said additional composite images to said processor; said step (h) further comprises, based on the received additional camera signal, comparing, by the processor, (1) information representing the putative human body part imaged by said additional camera, with (2) the stored second plurality of registered images, and determining a match; and said step (j) further comprises generating, by the processor, an output indicating a result of said comparing step (i) and each of said comparing steps (h); and based on determining a match in each of said step (i) and both of said steps (h), said step (j) further comprises providing, by said processor, of access, for said putative human, to secure information in a digital memory (see figures 21a and 21b).
  
Regarding claim 86, Matos discloses wherein said step (a) further comprises storing, in the database, an additional first digital file including (1) information representing a second plurality of registered images of the body part displaying the unique biologic feature of the registered human, said second plurality comprising images obtained from at least one viewing angle differing from the viewing angle pertaining to said plurality of registered images; and (2) alphanumeric information pertaining to the registered human; said step (g) further comprises capturing, by an additional digital camera arranged to image said putative human from an 11angle differing from that of said digital camera, a plurality of additional composite images, each additional image including both (1) an additional body part image including said visible unique biologic feature of the putative human, and (2) at least an additional portion of the code screen image; and providing an additional camera signal representing said additional composite images to said processor; said step (h) further comprises, based on the received additional camera signal, comparing, by the processor, (1) information representing the putative human body part imaged by said additional camera, with (2) the stored second plurality of registered images, and determining a match; and said step (j) further comprises generating, by the processor, an output indicating a result of said comparing step (i) and each of said comparing steps (h); and based on determining a match in each of said step (i) and at least one of said steps (h), said step (j) further comprises providing, by said processor, of access, for said putative human, to secure information in a digital memory (see figure 17a and 21a).  
 	Regarding claim 88, Matos discloses wherein said step (h) further comprises generating, by said processor, information representing calculated putative human body part images, based on the received information representing the putative human body part, and utilizing said calculated registered images to determine said match.  
Regarding claim 89, Matos discloses wherein the method of generation of each first code is selected from the group consisting of: (A) generation of at least one pseudorandom number, and (B) generation of at least one random number (see figure 17a).  
Regarding claim 90, Matos discloses wherein one of said at least one first code comprises a message to said putative human (see figure 17a).  
Regarding claim 91, Matos discloses wherein said step (c) further comprises generating, by the processor, at least one first security code, said first security code comprising information, and providing a first security code signal representing said first security code to each of (1) a first security code display device and (2) the database; wherein said first security code display device is attached to a housing of said digital camera; said step (d) further comprises receiving, by the database, the first security code signal; and storing, by the database, information representing said first security code;  13said step (e) further comprises receiving, by the first security code display device, the first security code signal; said step (f) further comprises producing by the first security code display device, in response to the received first security code signal, a first security code screen image representing the first security code signal; said step (g) further comprises capturing, by a security camera, at least one first security image including at least a portion of said first security code screen image, and providing a first security camera signal representing said at least one first security image to said processor; said step (i) further comprises comparing, by the processor, (1) information representing the received first security code screen image, based on the received first security camera signal, with (2) the stored information representing the first security code, and determining a match between the received first security code screen image information and the stored first security code; and said step (j) comprises generating, by the processor, an output indicating a result of said comparing step (h) and each of said two comparing steps (i) (see figure 17a).  
Regarding claim 92, Matos discloses wherein based on determining said match for each of (1) said step (h) pertaining to said body part information, 14(2) said step (i) pertaining to said first code information, and (3) said step (i) pertaining to said first security code information, said step (j) further comprises providing, by said processor, of access, for said putative human, to secure information in a digital memory (see figure 17a).  
Regarding claim 93, Matos discloses wherein said step (g) further comprises capturing, by said security camera, at least one composite first security image including both (1) a body part image including a visible unique biologic feature of the putative human, and (2) at least a portion of said first security code screen image, and providing a composite first security camera signal representing said at least one composite first security image to said processor; said (h) further comprises, based on the received composite first security camera signal, comparing, by the processor, (1) information representing the putative human body part with (2) the stored information representing the registered human body part, and determining a match between the received information representing the putative human body part and the stored information representing the registered human body part; and said step (j) comprises generating, by the processor, an output indicating a result of each of said two comparing steps (h) and each of said two comparing steps (i) (see figure 17a).  
Regarding claim 94, Matos discloses wherein based on determining said match for each of (1) said step (h) pertaining to said body part information of said composite images, (2) said step (h) pertaining to said body part information of said composite first security images, (3) said step (i) pertaining to said first code information, and (4) said step (i) pertaining to said first security code information, said step (j) further comprises providing, by said processor, of access, for said putative human, to secure information in a digital memory (see figure 21a).  
Regarding claim 95, Matos discloses wherein said step (g) further comprises capturing, by said security camera, at least one additional composite first security image including both (1) at least a portion of said code screen image, and (2) at least a portion of said first security code screen image, and providing an additional composite first security camera signal representing said at least one additional composite first security image to said processor; said step (i) further comprises comparing, by the processor, (1) information representing the received first security code screen image, based on the received first security camera signal, with (2) the stored information representing the first security code, and determining a match between the 16received first security code screen image information and the stored first security code; and said step (i) still further comprises comparing, by the processor, (1) information representing the received code screen image, based on the received first security camera signal, with (2) the stored information representing the first code, and determining a match between the received code screen image information and the stored first code; said step (j) comprises generating, by the processor, an output indicating a result of said step (h) and each of said three comparing steps (i) (see figure 21a).  
Regarding claim 96, Matos discloses based on determining said match for each of (1) said step (h) pertaining to said body part information of said composite images captured by said digital camera, (2) said step (i) pertaining to said first code information, of said composite images captured by said digital camera, (3) said step (i) pertaining to said first code information of said at least one additional composite first security image, captured by said security camera, and (4) said step (i) pertaining to said first security code information of said at least one additional composite first security information, captured by said security camera, said step (j) further comprises providing, by said processor, of access, for said putative human, to secure information in a digital memory (see figure 21a).  
Regarding claim 97, Matos discloses wherein said step (c) further comprises generating, by the processor, at least one second security code, said second security code comprising information, and providing a second security code signal representing said second security code to each of (1) a second security code display device and (2) the database; wherein said second security code display device is attached to a housing of said security camera; said step (d) further comprises receiving, by the database, the second security code signal; and storing, by the database, information representing said second security code; said step (e) further comprises receiving, by the second security code display device, the second security code signal; said step (f) further comprises producing by the second security code display device, in response to the received second security code signal, a second security code screen image representing the second security code signal; said step (g) further comprises capturing, by the digital camera, a plurality of supplemental composite images, each of said images including each of (1) a body part image including a visible unique biologic feature of the putative human, (2) at least a portion of the code screen image, and (3) at least a portion of said second security code screen 18image; and providing a supplemental camera signal representing said supplemental composite images to said processor; said step (i) still further comprises comparing, by the processor, (1) information representing the received second code screen image, based on the received supplemental camera signal, with (2) the stored information representing the second security code, and determining a match between the received second code screen image information and the stored second first code; said step (j) comprises generating, by the processor, an output indicating a result of said step (h) and each of said two comparing steps (i).  
 	Regarding claim 98, Matos discloses wherein, based on determining said match for each of (1) said step (h) pertaining to said body part information of said supplemental composite images, captured by said digital camera, (2) said step (i) pertaining to said first code information, of said supplemental composite images captured by said digital camera, (3) said step (i) pertaining to said second security code information of said supplemental composite images, captured by said digital camera, and (4) said step (i) pertaining to said first security code information of said at least one first security image, captured by said security camera, 19said step (j) further comprises providing, by said processor, of access, for said putative human, to secure information in a digital memory (see figure 21a).  
Regarding claim 99, Matos discloses: (g2) following said step (g) based on receiving the request, generating, by the processor, at least one prompt, said prompt comprising information, and providing a prompt signal representing said prompt to a prompt producing device; wherein said prompt device is located in the vicinity of said putative human and arranged to provide said prompt to said putative human; wherein said prompt causes a visible change in the appearance of said unique biologic feature of said putative human; (g3) following said step (g2) receiving, by the prompt producing device, the prompt signal; (g4) following said step (g3) in response to the received prompt signal, producing, by the prompt device, a prompt; (g5) following said step (g4) capturing, by the digital camera, a plurality of post-prompt composite images, each image including both (1) a body part image including the visible unique biologic feature of the putative human, and (2) at least a portion of the code screen image; and providing a post-prompt camera signal representing said post-prompt composite images to said processor; and  20(g6) following said step (g5) based on the received post- prompt camera signal, comparing, by the processor, (1) information representing the post-prompt appearance of the putative human body part with (2) the stored information representing the registered human body part, and determining a match between the received post-prompt information representing the putative human body part and the stored information representing the registered human body part; wherein said step (j) further comprises generating, by the processor, an output indicating a result of said comparing step (g6) (see figure 21a).  
Regarding claim 100, Matos discloses wherein said prompt causes an involuntary change in the appearance of a body part of the putative human (see figure 21a).  
Regarding claim 101, Matos discloses wherein said step (a) comprises storing, in said database, a plurality of registered images of an iris or a registered human, said plurality including images including images obtained under a plurality of ambient light conditions; said step (g2) comprises providing said prompt signal to an electronically controllable light source, arranged to cause a light output to be directed to a least one iris of an eye of said putative human; said step (g3) comprises receiving said prompt signal by said light source; said step (g4) comprises producing, by said light source, a light output specified by said prompt signal; and  21said step (g6) includes comparing post-prompt iris image information provided by said post-prompt camera signal to post-prompt iris image information stored in said database (see figure 23).  
Regarding claim 102, Matos discloses wherein said prompt is an instruction requesting a voluntary action by the putative human (see figure 16a).


  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 71-72, 76-78, and 87 are rejected under 35 U.S.C. 103 as being unpatentable over Matos.

Regarding claim 71, Matos discloses said step (h) further comprises determining a match between the putative human body part image and the stored registered human body part image (see figures 17 and 21a).  Matos does not explicitly disclose a likelihood of a match; however, it is well known in biometrics to find a likelihood of a match to which the Examiner declares official notice. The motivation would be to quantize the degree of matching to set a threshold based on user preferences. 
Regarding claim 72, Matos discloses determining  a match between the code screen image and the stored first code (see figures 17 and 21a). Matos does not explicitly disclose a likelihood of a match; however, it is well known in biometrics to find a likelihood of a match to which the Examiner declares official notice. The motivation would be to quantize the degree of matching to set a threshold based on user preferences. 
Regarding claim 76-78, Matos does not explicitly disclose wherein said providing of access comprises granting permission to alter said secure information, however it is well known in biometric systems to protect use biometrics to identify an individual before allowing them to make changes in a record to which the Examiner declares official notice. The motivation would be to protect the information from being changed by individuals without permission. .  
Regarding claim 87 although Matos does not explicitly disclose generating, by said processor, information representing calculated registered images, based on the information representing the stored plurality of registered images, and utilizing said calculated registered images to determine said match, it is well known to do so in biometric registration to which the Examiner declares official notice. The motivation would be to determine the matching degree between the registered image and the captured image. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Conclusion



Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN B STREGE whose telephone number is (571)272-7457. The examiner can normally be reached M-F 9-5 (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan Park can be reached on (571)272-7409. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN B STREGE/Primary Examiner, Art Unit 2669